DETAILED ACTION
Acknowledgements
The amendment filed 12/4/2019 is acknowledged.
Claims 175-190 and 195-200 are pending.
Claims 175-190 and 195-200 have been examined.

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Response to Amendments/Arguments
Regarding the rejection of the claims under 35 USC 101, applicant states that the steps performed by the configured computing systems providing a transaction authorization system and by the API are not commercial or legal interactions and the steps performed in the claim for creating a reference for conducting programmatic transactions, which is directed towards addressing a computer-specific problem. Additionally, applicant states that the claims provide a practical application by providing an improvement over existing computer systems involved in programmatic transactions and the additional elements apply the abstract idea in a meaningful way. 
Examiner notes, however, that the functions performed in the claim describe a commercial transaction that involves receiving a set of conditions under which a future transaction is to be authorized, generating, storing, and providing a reference number for the transaction, receiving a transaction request that includes the reference use number, retrieving the conditions and determining they are satisfied, and if so, initiating a transfer of funds. This is an abstract idea that fall within the “certain methods of organizing human activity” grouping of abstract ideas. The use of the configured computing systems providing a transaction authorization system and an API to perform programmatic transactions only involves using a computer as a tool to automate an abstract idea. Performing a programmatic transaction only involves automating a payment transaction so that it is performed by a computer rather than by a user. Therefore, the additional elements do not provide a practical application of the abstract idea or significantly more than the abstract idea.
Regarding the rejection of the claims under 35 USC 103, applicant states that the prior art does not disclose conducting programmatic transactions by determining compatibility between the first conditions of the user and second conditions of the second party. Applicant states that this limitation is recited in claims 175 and 200. Examiner notes, however, that claim 175 does not recite this limitation. Regarding claim 200, a new ground of rejection is applied to that claim. Therefore, the remarks drawn to this limitation are moot. 
Applicant additionally states that Flitcroft does not disclose receiving the instructions before receiving the later request identifying the specific potential transaction. However, examiner notes that in Flitcroft, the CPN is created before the transaction is performed. Flitcroft discloses deferred payment scheduling starting at paragraph 57, and although Flitcroft discloses receiving the information about the restrictions or conditions on the transaction that is to occur, this occurs before the transaction occurs and before a request for the transaction is received from the merchant (See, e.g., Flitcroft ¶¶ 57-67).

Election/Restrictions
Applicant’s election without traverse of groups I and II in the reply filed on 8/9/2019 is acknowledged. The claims have been amended to incorporate features from groups I and II into the independent claims, thereby combining groups I and II into a single group.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 175-190 and 195-200 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
In the instant case, claims 175-185 and 199-200 are directed to a method, claims 187-190 and 195 are directed to a system, and claims 196-198 are directed to a non-transitory computer-readable storage medium. Therefore, these claims fall within the four statutory categories of invention. 
The claim(s) recite(s) receiving a set of conditions under which a future transaction is to be authorized, generating, storing, and providing a reference number for the transaction, receiving a transaction request that includes the reference use number, retrieving the conditions and determining they are satisfied, and if so, initiating a transfer of funds, which is an abstract idea. Specifically, the claims recite “receiving . . . instructions from the user regarding first one or more conditions under which a payment from a bank account of the user is to be . . . authorized during a later specific potential transaction associated with a later request,” “generating . . . a reference for later authorizing the payment for the specific potential transaction if the first one or more conditions is satisfied for the specific potential transaction, the reference being anonymized so that at least a second party to the specific potential transaction is prevented from discovering, via the reference, at least the bank account, an identity of the user, or the first one or more conditions,” “storing . . . information about the reference in association with the identity of the user and with the first one or more conditions and with information about the bank account,” “providing . . . the reference to the user for inclusion within the later request associated with the specific potential transaction,” “receiving . . . at a later time after the providing of the reference to the user, the later request from the user that is for the specific potential transaction, the specific potential transaction indicating a payment amount, the later request including the reference and lacking other information associated with the bank account or with the one or more conditions or with the identity of the  user,” “retrieving, . . . based on the reference included with the request, the stored information about the one or more conditions and about the user and about the bank account,” “determining that at least one of the one or more conditions are satisfied for the transaction to authorize the payment amount for the specific potential transaction,” and “initiating . . . based on the determining, . . .  an Automated Clearing House ("ACH") transfer for the indicated payment from the bank account based on the one or more conditions,” which is grouped within the “certain methods of organizing human activity” grouping of abstract ideas in prong one of step 2A of the Alice/Mayo test (See 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. 50, 52, 54 (January 7, 2019)) because it describes a method of performing a payment transaction using a reference number with limits on its use, which is a commercial interaction. Accordingly, the claims recite an abstract idea (See pages 7, 10, Alice Corporation Pty. Ltd. v. CLS Bank International, et al., US Supreme Court, No. 13-298, June 19, 2014; 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. 50, 53-54 (January 7, 2019)).
This judicial exception is not integrated into a practical application because, when analyzed under prong two of step 2A of the Alice/Mayo test (See 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. 50, 54-55 (January 7, 2019)), the additional element(s) of the claim(s) such as the method being “computer-implemented,” the use of one or more configured computing systems providing a transaction authorization system, the use of a client device of a user of the transaction authorization system, automatic authorization, the use of electronic communications sent over one or more computer networks, a web service interface, an Application Program Interface (API) of the transaction authorization system being configured to conduct programmatic transactions based at least in part on the reference, a system comprising one or more hardware processors of one or more computing systems and one or more memories with stored instructed executed by at least one of the one or more hardware processors, and a non-transitory computer-readable medium, merely use(s) a computer as a tool to perform an abstract idea. Specifically, the computer-implemented method, the use of one or more configured computing systems providing a transaction authorization system, the use of a client device of a user of the transaction authorization system, automatic authorization, the use of electronic communications sent over one or more computer networks, a web service interface, the Application Program Interface (API) of the transaction authorization system being configured to conduct programmatic transactions based at least in part on the reference, the system comprising one or more hardware processors of one or more computing systems and one or more memories with stored instructed executed by at least one of the one or more hardware processors, and the non-transitory computer-readable medium perform(s) the steps or functions of receiving instructions from the user regarding one or more conditions under which a payment from a bank account of the user is to be authorized during a later specific potential transaction associated with a later request, generating a reference for later authorizing the payment for the specific potential transaction if the first one or more conditions is satisfied for the specific potential transaction, the reference being anonymized so that at least a second party to the specific potential transaction is prevented from discovering, via the reference, at least the bank account, an identity of the user, or the first one or more conditions, and an API of the transaction authorization system being configured to conduct programmatic transactions based at least in part on the reference, storing information about the reference in association with the identity of the user and with the one or more conditions and with information about the bank account, providing the reference to the user for inclusion with the later request associated with the specific potential transaction, receiving at a later time after the providing of the reference to the user, the later request from the user that is for the specific potential transaction, the specific potential transaction indicating a payment amount, the later request including the reference and lacking any other information associated with the bank account  or with the first one or more conditions or with the identity of the user, retrieving, based on the reference included with the later request, the stored information about the one or more conditions and about the identity of the user and about the bank account, determining that at least one of the one or more conditions is satisfied for the transaction to authorize the payment amount for the specific potential transaction, and initiating based on the determining, an Automated Clearing House ("ACH") transfer for the payment amount from the bank account based on the one or more conditions. The use of a processor/computer as a tool to implement the abstract idea does not integrate the abstract idea into a practical application because it requires no more than a computer performing functions that correspond to acts required to carry out the abstract idea. The additional elements do not involve improvements to the functioning of a computer, or to any other technology or technical field (MPEP 2106.05(a)), the claims do not apply or use the abstract idea to effect a particular treatment or prophylaxis for a disease or medical condition (Vanda Memo), the claims do not apply the abstract idea with, or by use of, a particular machine (MPEP 2106.05(b)), the claims do not effect a transformation or reduction of a particular article to a different state or thing (MPEP 2106.05(c)), and the claims do not apply or use the abstract idea in some other meaningful way beyond generally linking the use of the abstract idea to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception (MPEP 2106.05(e) and Vanda Memo). Therefore, the claims do not, for example, purport to improve the functioning of a computer. Nor do they effect an improvement in any other technology or technical field. Accordingly, the additional elements do not impose any meaningful limits on practicing the abstract idea, and the claims are directed to an abstract idea.
The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because, when analyzed under step 2B of the Alice/Mayo test (See 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. 50, 52, 56 (January 7, 2019)), the additional element(s) of using a computer-implemented method, one or more configured computing systems providing a transaction authorization system, a client device of a user of the transaction authorization system, automatic authorization, electronic communications sent over one or more computer networks, a web service interface, an Application Program Interface (API) of the transaction authorization system being configured to conduct programmatic transactions based at least in part on the reference, a system comprising one or more hardware processors of one or more computing systems and one or more memories with stored instructed executed by at least one of the one or more hardware processors, and a non-transitory computer-readable medium to perform the steps amounts to no more than using a computer or processor to automate and/or implement the abstract idea of receiving a set of conditions under which a future transaction is to be authorized, generating, storing, and providing a one-time use number for the transaction, receiving a transaction request that includes the one-time use number, retrieving the conditions and determining they are satisfied, and if so, initiating a transfer of funds. As discussed above, taking the claim elements separately, these additional elements perform(s) the steps or functions of receiving instructions from the user regarding one or more conditions under which a payment from a bank account of the user is to be authorized during a later specific potential transaction associated with a later request, generating a reference for later authorizing the payment for the specific potential transaction if the first one or more conditions is satisfied for the specific potential transaction, the reference being anonymized so that at least a second party to the specific potential transaction is prevented from discovering, via the reference, at least the bank account, an identity of the user, or the first one or more conditions, and an API of the transaction authorization system being configured to conduct programmatic transactions based at least in part on the reference, storing information about the reference in association with the identity of the user and with the one or more conditions and with information about the bank account, providing the reference to the user for inclusion with the later request associated with the specific potential transaction, receiving at a later time after the providing of the reference to the user, the later request from the user that is for the specific potential transaction, the specific potential transaction indicating a payment amount, the later request including the reference and lacking any other information associated with the bank account  or with the first one or more conditions or with the identity of the user, retrieving, based on the reference included with the later request, the stored information about the one or more conditions and about the identity of the user and about the bank account, determining that at least one of the one or more conditions is satisfied for the transaction to authorize the payment amount for the specific potential transaction, and initiating based on the determining, an Automated Clearing House ("ACH") transfer for the payment amount from the bank account based on the one or more conditions. These functions correspond to the actions required to perform the abstract idea. Viewed as a whole, the combination of elements recited in the claims merely recite the concept of receiving a set of conditions under which a future transaction is to be authorized, generating, storing, and providing a one-time use number for the transaction, receiving a transaction request that includes the one-time use number, retrieving the conditions and determining they are satisfied, and if so, initiating a transfer of funds. Therefore, the use of these additional elements does no more than employ the computer as a tool to automate and/or implement the abstract idea. The use of a computer or processor to merely automate and/or implement the abstract idea cannot provide significantly more than the abstract idea itself (MPEP 2106.05 (f) & (h)). Therefore, the claim is not patent eligible.
Dependent claims 176-185, 187-190, 195, and 197-200 further describe the abstract idea of receiving a set of conditions under which a future transaction is to be authorized, generating, storing, and providing a one-time use number for the transaction, receiving a transaction request that includes the one-time use number, retrieving the conditions and determining they are satisfied, and if so, initiating a transfer of funds. The dependent claims do not include additional elements that integrate the abstract idea into a practical application or that provide significantly more than the abstract idea. Therefore, the dependent claims are also not patent eligible.

	
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 175, 177-183, 185-189, 195-196, and 198-199 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Flitcroft, et al. (US 2003/0018567) (“Flitcroft”) in view of Mockett, et al. (US 2001/0034702) (“Mockett”).
Regarding claim 175, 186, and 196, Flitcroft discloses a computer-implemented method, a system comprising one or more hardware processors of one or more computing systems (Flitcroft ¶ 301); and one or more memories or a non-transitory computer-readable medium with stored instructions that, when executed by at least one of the one or more hardware processors, cause the at least one hardware processor to provide a transaction authorization system (Flitcroft ¶ 301), the providing of the transaction authorization system including:
receiving, by one or more configured computing systems providing a transaction authorization system, and from a client device of a user of the transaction authorization system, instructions from the user regarding first one or more conditions under which a payment from a bank account of the user is to be automatically authorized during a later specific potential transaction associated with a later request, the instructions being received before receiving the later request identifying the specific potential transaction (Flitcroft ¶¶ 54, 59, 97-100, 126, 133-134, 136-138, 141-146, 151, 158-160 including table of limits, 161-163, 166-175, 210-220);
generating, by the one or more configured computing systems and at a first time for the user of the transaction authorization system, in response to the instructions, a reference for later authorizing the payment for the specific potential transaction, at least a second party to the specific potential transaction is prevented from discovering, via the reference, at least the bank account, an identity of the user, or the first one or more conditions, and an Application Programming Interface (API) of the transaction authorization system being configured to conduct programmatic transactions based at least in part on the reference (Flitcroft ¶¶ 50, 52-53, 59, 63-64, 95, 97-98, 102, 151, 211, 223);
storing, by the one or more configured computing systems, information about the reference in association with the identity of the user and with the first one or more conditions and with information about the bank account, and providing, by the one or more configured computing systems, via one or more first electronic communications sent over one or more computer networks to the client device, the reference to the user for inclusion within the later request associated with the specific potential transaction (Flitcroft ¶¶ 59, 63, 97-100, 114-115, 119-122, 129, 151, 158-160, 210-220, 254-255);
receiving, by API of the transaction authorization system at a later time after the providing of the reference to the user, the later request from the user that is for the specific potential transaction, the specific potential transaction indicating a payment amount, the later request including the reference and lacking any other information associated with the bank account or with the first one or more conditions or with the identity user (Flitcroft ¶¶ 51-53, 55, 60-63, 81-83, 102-104, 253-254);
retrieving, by the one or more configured computing systems and based on the reference included with the later request, the stored information about the first one or more conditions and about the identity of the user and about the bank account or stored information associated with the reference, and determining, by the one or more configured computing systems, that at least one of the one or more first conditions is satisfied for the transaction to authorize the payment amount for the specific potential transaction (Flitcroft ¶¶ 63-74, 83-85, 103-104, 126, 158-160 including table of limits, 211-220, 254-266, 270-272);
initiating, by the transaction authorization system based on the determining, and via one or more second electronic communications sent over the one or more computer networks, a transfer for the payment amount from the bank account based on the first one or more conditions (Flitcroft ¶¶ 63-74, 83-85, 103-104, 126, 158-160 including table of limits, 211-220, 254-266, 270-272).
	Flitcroft does not specifically disclose that the reference is anonymized or that transfer is an Automated Clearing House ("ACH") transfer.
	Mockett discloses that the reference is anonymized (Mockett ¶¶ 10, 16, 19, 26, 28-29), and making an Automated Clearing House ("ACH") transfer for a transaction (Mockett ¶¶ 8, 17, 23, 26).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to modify the method of Flitcroft to include anonymizing the reference, as disclosed in Mockett, in order to increase the security of transactions by eliminating the possibility of theft arising from an unauthorized party obtaining an account number that was used in a transaction (Mockett ¶¶ 5, 16), and it would have been obvious to one of ordinary skill in the art at the time of the invention to modify the method of Flitcroft to include making the payment of Flitcroft using the known funds-transfer technique of ACH disclosed in Mockett (Mockett ¶¶ 8, 23), because doing so only involves applying a known funds transfer technique disclosed in Mockett to the known method disclosed in Flitcroft to yield a predictable result (KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385 (U.S. 2007)).
Regarding claim 177, Flitcroft discloses that the determining that the at least one of the first one or more condition is satisfied for the specific potential transaction further includes confirming, at the later time, authorization of the user to use the generated reference, and authorizing use of the generated reference to transfer the payment amount based at least in part on the confirming (Flitcroft ¶¶ 63-74, 83-85, 97-100, 103-104, 126, 129, 158-160 including table of limits, 211-220, 254-266, 270-272).
Regarding claim 178, Flitcroft discloses that the receiving of the instructions from the client device include receiving one or more rules from the client device that include the first one or more conditions, and wherein the confirming of the authorization of the user is specified by one of the rules and is performed as part of evaluating the one rule while determining that the at least one of the first one or more conditions are satisfied (Flitcroft ¶¶ 54, 59, 97-100, 104, 126, 133-134, 136-138, 141-146, 151, 158-160 including table of limits, 161-163, 166-175, 210-220).
Regarding claims 179, 188 and 198, Flitcroft discloses that the determining that the at least one of the first one or more conditions is satisfied for the transaction further includes interacting, at the later time, with the user to obtain additional information, and authorizing use of the generated reference to transfer the payment amount based at least in part on the obtaining of the additional information (Flitcroft ¶¶ 102-104).
Regarding claim 180, Flitcroft discloses that the determining that the at least one the first one or more conditions is satisfied for the transaction further includes confirming, at the later time, validity of the bank account of the user, and authorizing use of the generated reference to transfer the payment based at least in part on the confirming (Flitcroft ¶¶ 64, 83, 161-162, 263).
Regarding claim 181, Mockett discloses that the reference comprises a unique random number (Mockett ¶¶ 10, 16, 19, 26, 28-29).
Regarding claim 182, the limitation of “the second party is a Web service provider that provides a Web service, the Web service defining limitations on types of programmatic transactions that may be conducted with users of the Web service, the limitations associated with second one or more conditions” describes characteristics of the second party. However, claim 182 is directed to a method and includes steps performed by computing systems of a transaction authorization system. The description of the second party is outside the scope of the claim, as it does not recite any method steps nor does it describe acts performed by the transaction authorization system. Therefore, these limitations recite intended use or field of use limitations and do not serve to differentiate the claims from the prior art. The recitation of the intended use of the claimed invention does not serve to differentiate the claim from the prior art. MPEP § 2103 I C states that language that suggests or makes optional but does not require steps to be performed or does not limit a claim to a particular structure does not limit the scope of a claim or claim limitation. An example of such language includes statements of intended use or field of use (MPEP §2103 I C).
Additionally, claim 182 describes features of an entity, specifically a second party or Web service provider, while the claim is directed to a method. Structural limitations do not gain patentable weight in a method claim. It has been held that to be entitled to such weight in method claims, the recited structural limitations therein must affect the method in a manipulative sense and not amount to the mere claiming of a use of a particular structure (Ex parte Pfeiffer, 135 USPQ 31 (BdPatApp&Int 1961)).
Regarding claim 183, Flitcroft discloses that the API of the transaction authorization system includes a Web service interface for use by clients of the transaction authorization system, and wherein at least one of the receiving of the instructions from the client device or the receiving of the request is based on invocation of the Web service interface by a computer system associated with the user (Flitcroft ¶¶ 98, 151, 211).
Regarding claim 185, Flitcroft discloses that the first one or more conditions include at least one of a maximum payment amount or an expiration date, and wherein the determining that at least one of the first one or more conditions is satisfied includes determining at least one of that the payment amount does not exceed the maximum payment amount or that the expiration date has not passed at the later time (Flitcroft ¶¶ 97, 129-130, 133-134, 158-160, including table of limits, 210-220, 254-255).
Regarding claim 187, Flitcroft discloses that the determining that the payment is authorized includes confirming  an authorization of the user to use the reference, and includes authorizing use of the reference to make the transfer of the payment (Flitcroft ¶¶ 63-74, 83-85, 97-100, 103-104, 126, 129, 158-160 including table of limits, 161-162, 211-220, 254-266, 270-272). 
	Flitcroft does not specifically disclose an ACH transfer of the payment. 
Mockett discloses making an Automated Clearing House ("ACH") transfer for a transaction (Mockett ¶¶ 8, 17, 23, 26).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to modify the method of Flitcroft to include making the payment of Flitcroft using the known funds-transfer technique of ACH disclosed in Mockett (Mockett ¶¶ 8, 23), because doing so only involves applying a known funds transfer technique disclosed in Mockett to the known method disclosed in Flitcroft to yield a predictable result (KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385 (U.S. 2007)).
Regarding claims 189, Flitcroft discloses The system of claim 186 wherein the generating of the reference further includes receiving information about the transaction and performing the generating of the reference for use in the specific potential transaction (Flitcroft ¶¶ 54, 59, 97-100, 126, 133-134, 136-138, 141-146, 151, 158-160 including table of limits, 161-163, 166-175, 210-220).
Regarding claim 195, Flitcroft discloses that the determining that the at least one condition is satisfied for the transaction further includes confirming, at the later time of the later request at least one of the identity of the user or authorization of the user to use the reference (Flitcroft ¶¶ 63-74, 83-85, 97-100, 103-104, 126, 129, 158-160 including table of limits, 211-220, 254-266, 270-272).
Regarding claim 199, Flitcroft discloses that at least one of the user or the first one or more conditions of the user is anonymous to the second party to the specific potential transaction (Flitcroft ¶¶ 63-74, 83-85, 103-104, 126, 158-160 including table of limits, 211-220, 254-266, 270-272).

Claims 176 and 197 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Flitcroft in view of Mockett as applied to claims 175 and 196 above, and further in view of Morita, et al. (US 2002/0046189).
Regarding claims 176 and 197, Flitcroft in view of Mockett does not specifically disclose that the determining that the at least one condition is satisfied for the specific potential transaction further includes confirming, at the later time, the identity of the user, and authorizing use of the generated reference to transfer the payment amount based at least in part on the confirming.
Morita discloses that the determining that the at least one condition is satisfied for the specific potential transaction further includes confirming, at the later time, the identity of the user, and authorizing use of the generated reference to transfer the payment amount based at least in part on the confirming (Morita ¶¶ 40-41).
Therefore, it would have been obvious to one of ordinary skill in the art the time of the invention to modify the method of Flitcroft in view of Mockett to include confirming an identity of the user and authorizing use of the reference to make the payment based on the confirming, as disclosed in Morita, in order to increase security of the transaction and prevent fraud (Morita ¶ 5-9).

Claims 184 and 190 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Flitcroft in view of Mockett as applied to claims 175 and 186 above, and further in view of Guinan (US 7,536,336).
Regarding claims 184 and 190, Flitcroft discloses the use of references associated with conditions for a transaction, and determining that the transaction is authorized based in part on the at least one condition being satisfied (Flitcroft ¶¶ 51, 53, 55, 63, 82-83, 102-104, 126, 158-160 including table of limits, 211-220, 253-254, 258, 263-266).  
Flitcroft in view of Mockett does not specifically disclose that the received request includes a second reference associated with second one or more conditions for the second party involved in the specific potential transaction, and wherein the method further comprises determining that the specific potential transaction is authorized based in part on the second one or more conditions being satisfied for the specific potential transaction.
Guinan disclose the received request includes a second reference associated with second one or more conditions for the second party involved in the specific potential transaction, and wherein the method further comprises determining that the specific potential transaction is authorized based in part on the second one or more conditions being satisfied for the specific potential transaction (Guinan 4:4-16, 30-61; 5:18-26; 5:55-6:3; 6:15-7:5; 7:13-18, 37-62; 8:32-43; 9:35-45; 9:56-10:44, offers including offer id’s; 13:1-16, 47-53; 16:15-53; 17:46-53; 20:1-37; 20:49-21:31; 22:40-59).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to modify the method of Flitcroft in view of Mockett to include receiving a reference associated with a second set of instructions of a second user for a transaction, and determining that the second set of instructions are satisfied, as disclosed in Guinan, in order to allow for transactions between multiple parties to occur in a shorter length of time (Guinan 3:53-4:3).

Claim 200 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Flitcroft in view of Mockett as applied to claim 199 above, and further in view of Walker, et al. (US 5,794,207) (“Walker”).
Regarding claim 200, Flitcroft in view of Mockett does not specifically disclose that determining that the at least one of the first one or more conditions is satisfied further comprises determining that the at least one of the first one or more conditions of the user is compatible with second conditions of the second party to the specific potential transaction.
Walker discloses that determining that the at least one of the first one or more conditions is satisfied further comprises determining that the at least one of the first one or more conditions of the user is compatible with second conditions of the second party to the specific potential transaction (Walker 15:60-17:7; 17:27-64; 18:60-19:45; 28:1-17; 29:52-29).
Therefore, it would have been obvious to one of ordinary skill in the art at time of the invention to modify the method of Flitcroft in view of Mockett to include determining that the at least one of the first one or more conditions of the user is compatible with second conditions of the second party to the specific potential transaction, as disclosed in Walker, in order to allow buyers and sellers with matching needs to form an electronic agreement for the purchase of a good or service (Walker 7:27-59).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Mohammad A. Nilforoush whose telephone number is (571)270-5298.  The examiner can normally be reached on Monday-Friday 12pm-7pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John W. Hayes can be reached on 571-272-6708.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Mohammad A. Nilforoush/Primary Examiner, Art Unit 3685